Sergeant, J.
Considerable doubt has been occasioned in this case by the practice which, it appears, has prevailed for a few years, for the prothonotary to enter judgment on the verdict, for the plaintiff, as soon as the jury fee is paid, sometimes at Nisi Prius and sometimes at the sitting of the Court in bank. .However correct this may formerly have been, yet it would seem that the case is provided for by the 4th section of the 18th rule of this Court, which directs, that in all cases of motions for a new trial or of verdicts subject tó the opinion of the court, the court may, on the report of the judge before whom the cause was tried, order judgment to be entered for the plaintiff to stand as security. No inconvenience can flow from this; for the plaintiff may at the first day of the court move for judgment, and if by the report of the judge who tried the cause, it is deemed proper he should have it as a security, it may be immediately ordered. This will prevent a loss to the plaintiff by the pendency of the motion in those cases where it is proper he should be secured by a judgment. In no case, however, can the judgment be entered until the jury fee is paid; nor until the sitting of the Court in bank.
Judgment taken off.